Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
2. 	Applicant’s election without traverse of claims 1-19, 42-43, and 45-47 in the reply filed on 03 December 2020 is acknowledged.

Information Disclosure Statement
3. 	The Information Disclosure Statement submitted on 03 December 2020 has been considered by the Examiner. 

Status of Claims
4. 	Claims 1-20, 27-28, 34-35, 42-43, and 45-47 are pending; claims 20, 27-28, and 34-35 have been withdrawn; claims 21-26, 29-33, 36-41, and 44 have been cancelled; and claims 1-19, 42-43, 45-47 are under consideration for patentability. 
Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

6. 	Claim 1-5, 7-11, 13-18, 42-43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. (US 2006/0136004 A1) in view of Blancou et al. (US 2019/0290913 A1).
Regarding claim 1, Cowan teaches a method of treating a subject, comprising: 
receiving ultrasonic waves from an external ultrasonic transducer (ultrasonic energy from ultrasound transducer [0086-0087]); 
converting energy from the ultrasonic waves into electrical energy that powers a fully implanted medical device in the subject (ultrasound energy is converted into electrical energy and is received by the implantable receiver-stimulator device [0086]), and the device comprising two or more electrodes (implantable receiver-stimulator device comprises electrodes which can be implanted at selective positions within the patient’s body [0107]). 
Cowan does not explicitly teach the two or more electrodes having electrical communication with the splenic nerve of the subject; 
and electrically stimulating the splenic nerve using the device to modulate the immune system of the subject.
The prior art by Blancou is analogous to Cowan, as they both teach implantable stimulators for stimulating a nerve or tissue ([abstract]). 

and electrically stimulating the splenic nerve using the device to modulate the immune system of the subject ([0011]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Cowan’s stimulation device to target the splenic nerve and modulate the immune system of the subject, as taught by Blancou. The benefit of this modification will allow for allow for altering the immune cell population within the subject through splenic stimulation. This may further help treat a subject who suffers from an inflammatory disorder (see paragraphs [0011-0012] within the prior art by Blancou). 
Regarding claim 2, Blancou teaches wherein the stimulation is configured to reduce inflammation in the subject (treating inflammation or inflammatory disorders [0012, 0016]).
Regarding claim 3, Blancou teaches wherein the subject is treated for an inflammatory disease ([0051, 0053]). 
Regarding claim 4, Blancou teaches wherein the stimulation is configured to modulate a blood concentration of an inflammatory cytokine in the subject ([0064, 0066, 0067]). 
Regarding claim 5, Blancou teaches wherein the method modulates splenic release of the inflammatory cytokine ([0063, 0066]). 
Regarding claim 7, Blancou teaches wherein the method reduces the blood concentration of the inflammatory cytokine (the concentration of a pro-inflammatory cytokine that is circulated in the blood or serum is decreased from stimulation ([0064, 0066]).
Regarding claim 8, Blancou teaches wherein the inflammatory cytokine is tumor necrosis factor alpha (TNF-a) ([0067]). 
Regarding claim 9, Blancou teaches wherein electrically stimulating the splenic nerve modulates activation of one or more immune cells in the subject (changes in immune cell population due to stimulation of the apical splenic nerve [0011, 0072, 0077, 0082]). 
Regarding claim 10, Blancou teaches wherein electronically stimulating the splenic nerve increases activation of the one or more immune cells in the subject (increasing anti-inflammatory cytokines production [0011, 0051]).
Regarding claim 11, Blancou teaches wherein electronically stimulating the splenic nerve reduces activation of the one or more immune cells in the subject (decreasing pro-inflammatory cytokine production [0011, 0051]).
Regarding claim 13, Blancou teaches wherein the splenic nerve is electrically stimulated using one or more electrical pulses less than 1 ms in length (pulse duration between 100 microseconds and 1 millisecond [0097]).
Regarding claim 14, Cowan in view of Blancou suggests the method of claim 4. Cowan and Blancou do not explicitly teach wherein the splenic nerve is electrically prima facie case of obviousness exist. Therefore, a person having ordinary skill in the art would have been led to use a pulse length of 100 s to 400s. The benefit of this modification will allow for an alternate pulse length that is suitable for treatment of inflammation (MPEP 2144.05 I. Obviousness of Similar Ranges).
Regard claim 15, Cowan in view of Blancou suggests the method of claim 4. Cowan and Blancou do not explicitly teach wherein the splenic nerve is electrically stimulated using one or more electrical pulses having an amplitude of about 750 uA to about 10 mA. However, Blancou teaches wherein the splenic nerve is electrically stimulated using one or more electrical pulses having an amplitude of about 200 uA to about 5 mA ([0097]). Based on the ranges being merely close, a prima facie case of obviousness exist. Therefore, a person having ordinary skill in the art would have been led to use a pulse amplitude of about 750 uA to about 10 mA. The benefit of this modification will allow for an alternate pulse amplitude that is suitable for treatment of inflammation (MPEP 2144.05. I Obviousness of Similar Ranges). 
Regarding claim 16, Blancou teaches wherein the splenic nerve is electrically stimulated using one or more square-wave electrical pulses ([0016, 0097]).
Regarding claim 17, Blancou teaches wherein the splenic nerve is electrically stimulated using biphasic electrical pulses ([0097]).

Regarding Claim 42, Cowan teaches wherein the subject is a human ([abstract, FIG. 1A]). 
Regarding claim 43, Cowan teaches an implantable medical device ([abstract]), comprising:
 a body comprising an ultrasonic transducer configured to receive ultrasonic waves and convert energy from the ultrasonic waves into an electrical energy that powers the device ([0086-0087]); 
two or more electrodes in electrical communication with the ultrasonic transducer ([0086, 0101, 0107]), 
Cowan does not explicitly teach wherein the electrodes are configured to electrically stimulate a splenic nerve or detect a splenic nerve activity; and
 a splenic nerve attachment member attached to the body, wherein the splenic nerve attachment member is sized and configured to attach the device to the splenic nerve or splenic artery and position the two or more electrodes in electrical communication with the splenic nerve.
The prior art by Blancou is analogous to Cowan, as they both teach implantable stimulators for stimulating a nerve or tissue ([abstract]). 
Blancou teaches teach wherein the electrodes are configured to electrically stimulate a splenic nerve or detect a splenic nerve activity ([0088, 0128]); and

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Cowan’s stimulation device to target the splenic nerve, as taught by Blancou. The benefit of this modification will allow for allow for altering the immune cell population within the subject through splenic stimulation. This may further help treat a subject who suffers from an inflammatory disorder (see paragraphs [0011-0012] within the prior art by Blancou).
Regarding claim 45, Cowan teaches a closed-loop system (arrhythmia detection, control, and timing module 14 [0138]), comprising: 
the implantable medical device of claim 43 (see claim 43 above); and 
an interrogator configured to transmit the ultrasonic waves to the implantable medical device (acoustic controller-transmitter which transmits the ultrasound energy to the implantable stimulator [0085-0086]), wherein the ultrasonic waves further encode a trigger signal in response to a change in a physiological condition (arrhythmia detection, control, and timing module 14 allows the ultrasound transducer to produce the desired level of acoustic energy in response to a presence or absence of a tachycardia [0138]).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. in view of Blancou, further in view of Guo et al. (US 2018/0154142 A1).
Regarding claim 6, Cowan in view of Blancou suggests the method of claim 4. Cowan and Blancou do not explicitly teach wherein the method increases the blood concentration of the inflammatory cytokine in the subject. 
The prior art by Guo is analogous to Cowan, as they both teach electrical stimulation of tissue through the use of electrodes ([0128-0129]).
Guo teaches wherein the method increases the blood concentration of the inflammatory cytokine in the subject (stimulation causes at least a 35% increase in high mobility group box 1 or HMGB1 concentration which confirms an immune response stimulation ([0023]. HMGB1 is listed as an inflammatory cytokine by Applicant’s within claim 8).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the stimulation suggested by Cowan in view of Blancou to increase the concentration of inflammatory cytokine within the subject, as taught by Guo. The advantage of this modification will allow for confirming an immune response to a disease within the subject.  

8. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. in view of Blancou, further in view of Simon et al. (US 2015/0032178 A1).
Regarding claim 12, Cowan in view of Blancou suggests the method of claim 9. Cowan and Blanco do not explicitly teach wherein electrically stimulating the splenic nerve modulates activation of natural killer (NK) cells in the subject. 

Simon teaches an immune response from stimulation which triggers natural killer cells to help defend the host against bacterial invasion ([0088-0091]). 
Therefore, a person having ordinary skill in the art would have been led to target natural killer cells, as suggested by Simon, when using the method described by Cowan in view of Blancou. The advantage of this suggested modification will further help improve the host defense mechanism against bacterial invasions. 

9. 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. in view of Blancou et al., further in view of Armstrong (US 2007/0027486 A1).
Regarding claim 19, Cowan in view of Blancou suggests the method of claim 4. Cowan and Blancou do not explicitly teach wherein the splenic nerve is electrically stimulated using a plurality of pulse trains comprising two or more electrical pulses, the pulse trains separated by a dwell time of about 500 ms or more.
The prior art by Armstrong is analogous to Cowan, as they both teach implantable electrical stimulator for stimulating nerves or tissue to treat a physiological condition ([0110, 0149, 0163]). 
Armstrong teaches wherein the splenic nerve is electrically stimulated using a plurality of pulse trains comprising two or more electrical pulses, the pulse trains separated by a dwell time of about 500 ms or more (on and off-time for pulse trains [0113]. For example, the off-time may be 2 minutes which is greater than 500 milliseconds [0113]. Furthermore, this stimulation can be used to treat immune system 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the stimulation cycle suggested by Cowan in view of Blancou to have a stimulation off time between pulse trains that is greater than 500 milliseconds, as taught by Armstrong. The benefit of this modification will allow for an alternate stimulation cycle that is suitable for treating immune system deficiencies. 

10. 	Claims 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Blancou et al.
Regarding claim 46, Blancou teaches a method of modulating an immune system of a subject ([0011, 0032]), comprising electrically stimulating the splenic nerve of the subject using a pulse train comprising a plurality of biphasic electrical pulses ([0011, 0016, 0097]).
Regarding claim 47, Blacnou teaches wherein the biphasic electrical pulses comprises an anodal phase followed by a cathodal phase (biphasic pulses include both positive and negative phases [0097]).

Statement on Communication via Internet
11. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792